Exhibit 10.4

AMENDMENT

The Mead Corporation 1996 Stock Option Plan

The following resolution was adopted by the Board of Directors of MeadWestvaco
Corporation on January 23, 2007:

FURTHER RESOLVED, that The Mead Corporation 1996 Stock Option Plan shall be
revised by amending Section 11, Adjustments Upon Changes in Capitalization, to
read as follows:

“In the event of a change in outstanding Shares by reason of a Share dividend,
recapitalization, merger, consolidation, split-up, combination or exchange of
Shares, or the like, or in the event of any similar corporate transaction, the
maximum number of Shares subject to option during the existence of the Plan, the
number of Limited Rights which may be granted under the Plan, the number of
Shares subject to, and the option price of, each outstanding option, the maximum
number of Shares or Limited Rights which may be granted to any individual over
the term of the Plan, the number of limited Rights outstanding and the Fair
Market Value of a Share on the date a Limited Right is granted shall be
equitably adjusted by the Committee.”